DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-16, 18, 20-21, 23-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
The indicated allowability of claim 19 is withdrawn in view of the newly discovered reference(s) to Andersson (US 2015/0169169).  Rejections based on the newly cited reference(s) follow. Since the Applicant did not include all limitations of the intervening claim 17-18 to the amended limitations of claim 1, then the scope of claim has changed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-15, 17, 18, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Alimian (US 2017/0300174) in view of Jin (US 2014/0172831) and Andersson (US 2015/0169169) .
Regarding claim 1, Alimian teaches Regarding claim 1, Alimian teaches A picture selection method of projection touch for a user to select a target picture through a projection touch system, the target picture comprising  at least one to-be-selected picture, the projection touch system comprising an image projector(projector unit 180), a sensor (touch sensitive region 202 of screen 200[0018][0042]), an image recognizer comprising at least one camera module and a processor([0025-0031] teach sensor bundle 164 includes different sensors including cameras to detect objects on or over screen 20), the image projector, the sensor, the image recognizer and the processor being signally connected with each other(work together to project image and detect touch), the image projector being for projecting an image data screen of the projection touch system ([0022-0024] projector assembly 184 projects images onto projection screen 200). Although Alimian teaches the limitations as discussed, he fails to explicitly teach a)    the sensor sensing and transferring the at least one to-be-selected picture in the target picture triggered by the user for at least one time; b)    the processing unit performing selection of a content of the target picture based on a position selected by a first projection coordinate and generating selected image data; and
c)    the processing unit controlling the selected image data projected by the image projector to move to a corresponding position designated by the user according to a movement instruction of the user; wherein the projection touch system further 
cl) the processor searching the database based on a content of the selected image data and obtaining a set of related information corresponding to the selected image data; wherein the step cl) further comprises steps of:
cll) the processor controlling the image projector to activate a function of displaying related information of the selected image data and determining whether the function is triggered by the user .
However in the field of processing user input for desired selection, Jin teaches an information search method and device where a)   the sensor sensing and transferring the at least one to-be-selected picture in the target picture triggered by the user for at least one time (Figs. 2-3 and the respective description teach how the system recognizes touch coordinates at point a1 and point a2 to determine if an images is to be selected); b)    the processing unit performing selection of a content of the target picture based on a position selected by a first projection coordinate and generating selected image data (Fig. 2 and the respective description teaches how the system will search for information based on the first point input a1 and the second point input a2); and c)    the processing unit controlling the selected image data projected (displayed)by the image projector (display)to move to a corresponding position designated by the user according to a movement instruction of the user([0063] teaches the system can perform the function of dragging and dropping); wherein the projection touch system further comprises a database signally connected with the processing unit, and step d) further comprises a step of:
([0141-0143]; wherein the step cl) further comprises steps of:
cll) the processor controlling the image projector to activate a function of displaying related information of the selected image data and determining whether the function is triggered by the user  Figs. 2, 10 and 14, s03 teaches searching for information based on selected images in steps 01 and 02.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the user input projection method as taught by Alimian with the user selection method as taught by Jin. This combination would provide a system that allows a user to select a plurality of objects according to displayed images as taught by Jin [0009]. Although the combination teaches the limitations as discussed above, they fail to teach wherein a method of the image projector activating a function of displaying related information of the selected image data comprises a step of:
C111) displaying a virtual key and determining whether the virtual key is triggered by the user;
c112) issuing a voice prompt and determining whether the function is triggered by the user's voice; or
c113) analyzing a gesture of the user and determining whether the function is triggered by the gesture of the user.
However in the same field of selecting user input, Andersson teaches a method for processing images based on swipe gestures wherein the method provides activating 
C111) displaying a virtual key and determining whether the virtual key is triggered by the user;
c112) issuing a voice prompt and determining whether the function is triggered by the user's voice; or
c113) analyzing a gesture of the user and determining whether the function is triggered by the gesture of the user (Fig. 8 teaches how a gesture is recognized and based on the determined gesture the system will display the processed image as shown in Figs. 3-7. It is understood by the Examiner that the gesture triggers the image that function of displaying a desired image).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the user input projection method as taught by Alimian with the user selection method as taught by Jin and the method of analyzing gestures as taught by Andersson. This combination would provide a system that allows a user to select a plurality of objects according to displayed images as taught by Jin [0009].
Regarding claim 2, Jin teaches wherein the ate least one to-be-selected picture comprises at least one associated tag (Fig. 13 shows how target image data 1310a1/2 can be tagged and cut (shooting and storing) and used for searching images related to the target image data as described throughout the application.
Regarding claim 3, Alimian teaches wherein the image recognizer shoots the target picture(screen 200) and generates a corresponding target image (object 40) and ([0038]).
Regarding claim 4, Jin teaches wherein the sensor senses and transfers the first projection coordinate on the at least one to-be-selected picture in the target picture or the associated tag on the target picture triggered by the user for at least one time (Fig. 11-13 and 15-16 show how the first touch location and second touch location create the tag for each item selected and results in selected items being searched and output).
Regarding claim 5, Jin teaches wherein after the step b) the picture selection method further comprises steps of:
bl) the processing unit determining whether the sensor senses a second projection coordinate on the target picture at a second time point of a sensing action( points a1 and a2…Fig. 2 s202, time point being equivalent to selection);
b2) if the second projection coordinate is not sensed, the sensor sensing and transferring a third projection coordinate on the target picture triggered by the user at a third time point of the sensing action(Limitations are not required if the system if steps b1 is  met. See MPEP 2111.4);
b3) the processing unit determining whether the third projection coordinate is within a coverage range of the selected picture in the target picture or the associated tag(Limitations are not required if the system if steps b1 is  met. See MPEP 2111.4);
b4) if the third projection coordinate is within the coverage range, the sensor sensing and transferring the selected image data moved by the user at a fourth time point of the (Limitations are not required if the system if steps b1 is  met. See MPEP 2111.4); and b5) the processing unit controlling the selected image data projected by the image projector to move to the corresponding position designated by the user according to the movement instruction of the user(Limitations are not required if the system if steps b1 is  met. See MPEP 2111.4).
	Regarding claim 7, Jin teaches wherein the tag is a block having a specific color, and processor performs identification of the target picture based on a size, color, a shape and an extension direction of the block (Figs. 11-13 and 15-16 show the tag boundary around the image, where the tag is the target image inside the boundary and the boundary has a size, color, shape, and extends in predetermined directions).
	Regarding claim 9, Alimian teaches wherein the image projector projects the target image onto the target picture to overlay the target picture with the picture image before the user selects the at least one to-be-selected picture in the target picture or the associated tag([0038]).
	Regarding claim 10, Alimian teaches wherein the processing unit cuts off the background image data outside the target image before the target image is projected onto the target picture ([0038].
	Regarding claim 11, Alimian teaches wherein the processing unit cuts off the background image data outside the target image before the target image is projected onto the target picture ([0038].
	Regarding claim 12, Alimian teaches wherein the image projector projects the target image onto the target picture to overlay the target picture with the picture image ([0038]).
	Regarding claim 13, , Alimian teaches wherein the image recognizer shoots the target picture(screen 200) and generates a corresponding target image (object 40) and background image data of the target image before the user selects the at least one to-be-selected picture in the target picture or the associated tag ([0038]).
	Regarding claim 14, Jin teaches wherein the sensor senses and transfers the first projection coordinate on the at least one to-be-selected picture in the target picture or the associated tag on the target picture triggered by the user for at least one time (Figs. 2-3 and the respective description teach how the system recognizes touch coordinates at point a1 and point a2 to determine if an images is to be selected).
Regarding claim 15, Jin teaches wherein after the step b) the picture selection method further comprises steps of:
B1) the processing unit determining whether the sensor senses a second projection coordinate on the target picture at a second time point of a sensing action( points a1 and a2…Fig. 2 s202, time point being equivalent to selection);
b2) if the second projection coordinate is not sensed, the sensor sensing and transferring a third projection coordinate on the target picture triggered by the user at a third time point of the sensing action(Limitations are not required if the system if steps b1 is  met. See MPEP 2111.4);
b3) the processing unit determining whether the third projection coordinate is within a coverage range of the selected picture in the target picture or the associated (Limitations are not required if the system if steps b1 is  met. See MPEP 2111.4);
b4) if the third projection coordinate is within the coverage range, the sensor sensing and transferring the selected image data moved by the user at a fourth time point of the sensing action(Limitations are not required if the system if steps b1 is  met. See MPEP 2111.4); and b5) the processing unit controlling the selected image data projected by the image projector to move to the corresponding position designated by the user according to the movement instruction of the user(Limitations are not required if the system if steps b1 is  met. See MPEP 2111.4).
	 
	Regarding claim 18, Jin teaches
cl2) if the function is triggered, the processor controlling the image projector to display the related information of the selected image data (Figs. 2, 10, and 14, steps 04, output the found information shown in Figs. 6-9, 11-13, and 15-16).
	Regarding claim 20, Jin teaches wherein the selected image data is picture data, and the processing unit performs a related data retrieval on a content of the picture data user (Figs. 2, 10 and 14, s03 teaches searching for information based on selected images in steps 01 and 02).
	Regarding claim 21, Jin teaches wherein the selected mage data is a set of tags, and the processing unit performs a related data retrieval on a content of the set of tags ((Fig. 11-13 and 15-16 show how the first touch location and second touch location create the tag for each item selected and results in selected items being searched and output and Figs. 2, 10 and 14, s03 teaches searching for information based on selected images in steps 01 and 02).

5. Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Alimian (US 2017/0300174) in view of Jin (US 2014/0172831), Andersson (US 2015/0169169) and Luo (US 2016/014375).
Regarding claim 8, Alimian in view of Jin and Andersson teach the limitations as discussed above but they fail to teach wherein the tag is a tow-dimensional barcode, and the processing unit performs identification of the target picture based on the two dimensional barcode.
However in the same field of selecting pictures Luo teaches a two dimensional code recognition method where a picture is associated with a tag and wherein the tag is a tow-dimensional barcode, and the processing unit performs identification of the target picture based on the two dimensional barcode ([0080-0081] teach how local pictures are associated with two dimensional barcodes.).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the user input projection method as taught by Alimian with the user selection method as taught by Jin, the method of gesture recognition for user input as taught by Andersson and the method of tagging a picture as taught by Luo. This combination would provide a system that allows a user to store large information files with reliable decoding through reduced processing as taught by Luo [0003].
Claims 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Alimian (US 2017/0300174) in view of Jin (US 2014/0172831) Andersson (US 2015/0169169) and Bromer (US 2014/0168210).
Regarding claim 23, Alimian in view of Jin teach the limitations of claim 1 as discussed above and Jin further teaches wherein the movement of the selected image data comprises image dragging ([0063] teaches the system can perform the function of dragging and dropping) but the combination fails to explicitly teach moving a selected image by image throwing.
	However in the same field of recognizing gesture input,  Bromer teaches a mirror display method where gesture input move a selected image by image throwing [0106].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the user input projection method as taught by Alimian with the user selection method as taught by Jin , the method of gesture recognition for user input as taught by Andersson and the gesture recognition method as taught by Bromer. This combination would provide a system that allows a user to select a plurality of objects according to displayed images as taught by Jin [0009].
Regarding claim 24, Jin teaches herein the image dragging is to move an image from an original position to a new position by dragging0063] teaches the system can perform the function of dragging and dropping).
	Regarding claim 25, Jin teaches wherein the image dragging is implement by a gesture, an indicator, a touchpad, or a mouse ([0119-0121]  and Bromer teaches image throwing gesture ([0106]).
	Regarding claim 26, , Bromer teaches wherein the image throwing is to throw an image from an original position to a new position along a direction of an axis, the new position is located at an possible position along the axis, and the new position is determined by speed and/or force of the throwing ([0106]).
Regarding claim 27, Jin teaches wherein the image dragging is implement by a gesture, an indicator, a touchpad, or a mouse ([0119-0121]  and Bromer teaches image throwing gesture ([0106]).
Allowable Subject Matter
Claims 6, and 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE L MATTHEWS/ Primary Examiner, Art Unit 2621